Exhibit 10.1

Amendment No. 1 to

Rights Agreement

This Amendment No. 1 to Rights Agreement, dated as of September 23, 2007, is by
and between C-COR Incorporated, a Pennsylvania corporation (the “Company”) and
American Stock Transfer & Trust Co., as Rights Agent (the “Rights Agent”).

WHEREAS, the Company and the Rights Agent entered into the Rights Agreement
dated as of August 17, 1999;

WHEREAS, the board of directors of the Company has unanimously voted to enter
into an Agreement and Plan of Merger between the Company, Arris Group, Inc. and
Air Merger Subsidiary, Inc. (the “Merger Agreement”);

WHEREAS, prior to entering into the Merger Agreement, the board of directors of
the Company unanimously voted to amend the Rights Agreement so as to render the
rights issuable pursuant to the Rights Agreement inapplicable to the execution
and delivery of the Merger Agreement and the consummation of the transactions
contemplated thereunder.

NOW, THEREFORE, the parties hereto, intending to be legally bound hereby, agree
as follows:

 

1. The foregoing recitals are incorporated herein by reference.

 

2. Section 7(a) of the Rights Agreement shall be deleted and replaced in its
entirety with the following language:

Except as otherwise provided herein, the Rights shall become exercisable on the
Distribution Date, and thereafter the registered holder of any Right Certificate
may, subject to Section 11(a)(ii) hereof and except as otherwise provided
herein, exercise the Rights evidenced thereby in whole or in part upon surrender
of the Right Certificate, with the form of election to purchase on the reverse
side thereof duly executed, to the Rights Agent at the office or agency of the
Rights Agent designated for such purpose, together with payment of the aggregate
Purchase Price with respect to the total number of one one-hundredths of a share
of Preferred Stock (or other securities, cash or other assets, as the case may
be) as to which the Rights are exercised, at any time which is both after the
Distribution Date and prior to the time (the “Expiration Date”) that is the
earliest of (i) the Close of Business on August 17, 2009 (the “Final Expiration
Date”), (ii) the time at which the Rights are redeemed as provided in Section 23
hereof (the “Redemption Date”), (iii) the time at which such Rights are
exchanged as provided in Section 24 hereof or (iv) the Effective Time, as such
term is defined in the Agreement and Plan of Merger among the Company, Arris
Group, Inc. and Air Merger Subsidiary, Inc., dated September 23, 2007.



--------------------------------------------------------------------------------

3. Subsection (f) shall be added to Section 13 of the Rights Agreement and shall
read as follows:

 

  (f) Notwithstanding any other provision in this Rights Agreement to the
contrary, each of Arris Group, Inc. and Air Merger Subsidiary Inc.
(collectively, “Arris”) shall be an Exempt Person, Arris will not become an
Acquiring Person and no Stock Acquisition Date, Distribution Date, Triggering
Event or Flip-in Event will occur as a result of the approval, execution or
delivery of the Merger Agreement or the consummation of the transactions
contemplated thereunder.

[Signature Page Follows]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amendment No. 1 on the
date first written above.

 

C-COR Incorporated

 

/s/    William T. Hanelly

 

Name:   William T. Hanelly Title:   Chief Financial Officer American Stock
Transfer & Trust, Co.

 

/s/    Donna Ansbro

 

Name:   Donna Ansbro Title:   Vice President

 

3